Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered February 24, 1993, convicting him of grand larceny in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Putnam County, for further proceedings pursuant to CPL 460.50 (5).
The defendant, an attorney, was entrusted to hold escrow funds in connection with a real estate transaction involving the sale of real property in Hurley, Ulster County, to his client, Anna Mauer. Although the total down payment for the purchase was only $50,000, the defendant falsely told Mauer *662that he needed another $100,000 to make the deal go more smoothly. Mauer obtained these funds and delivered them to the defendant at her bank in Putnam County.
The defendant’s argument that Putnam County lacked geographical jurisdiction to prosecute him is without merit. A person may be convicted of an offense in a county in which an element of that offense occurs (see, CPL 20.40 [1] [a]). It is clear that insofar as the defendant took Mauer’s money from her under false pretenses in Putnam County and withheld it from her with the intent of depriving her of its use and of appropriating the same to himself, Putnam had jurisdiction over the crime of grand larceny in the second degree.
Although the court was not authorized to permit the victim’s attorney to speak at sentencing (see, CPL 380.50 [2] [b]), the error was harmless. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.